 608DECISIONSOF NATIONALLABOR RELATIONS BOARDBoilermakersLocal Lodge # 193,International Broth-erhood of Boilermakers,Iron Shipbuilders,Black-smiths, Forgers and Helpers,AFL-CIOandUnitedEngineers&Constructors, Inc.Boilermakers Local Lodge # 193, International Broth-erhood of Boilermakers,Iron Shipbuildres,Black-smiths,Forgers and Helpers,AFL-CIOandDel-marva Power&Light Company of MarylandBoilermakersLocal Lodge #193,International Broth-erhood of Boilermakers,Iron Shipbuilders, Black-smiths, Forgers and Helpers,AFL-CIOandTheGreen ContractingCo., Inc.InternationalUnion of Operating Engineers, Local542, AFL-CIOandDelmarva Power&Light Com-pany of Maryland.Cases 5-CC-514, 5-CC-517, 5-CC-518, 5-CP-66, and 5-CC-520June 28, 1971DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND KENNEDYOn January27, 1971,Trial Examiner Eugene F.Frey issued his Decision in the above-entitled proceed-ing, finding that the Respondents had engaged in andwere engaging in certain unfair labor practices andrecommending that they cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner'sDecision. Thereafter, bothRespondents filed exceptions and supporting briefs,and the General Counsel and Charging Party Del-marva Power & Light Company filed answering briefs.Pursuant to the provisions of Section3(b) of theNational Labor Relations Act, as amended,the Na-tional Labor Relations Board has delegated its powersin connection with these cases to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed.The Board has considered the Trial Ex-aminer'sDecision,the exceptions and briefs,and theentire record in these cases, and hereby adopts thefindings,' conclusions,and recommendations of theTrial Examiner except as modified herein.The Trial Examiner finds that Respondent Boiler-makers Union violated Section8(b)(7)(C)when it pick-eted for recognition for more than 30 days withoutIThe Trial Examiner erroneously finds that Respondent Boilermakersrefused to refer boilermakers to Charging Party United Engineers at itsIndian Riversite.The record shows that United Engineers did not employany boilermakers at that site and did not request the referral of any boiler-makers to that site Accordingly, we do not base any of our findings on theTrial Examiner's erroneous factual findingfiling a representation petition.Respondent Boilermak-ers excepts to this finding. In our opinion' the evidencein the record fails to establish that RespondentBoiler-makers was picketing with a recognitional objective.The Trial Examiner's findings that RespondentBoiler-makers had such an objective are based largely on asingle comment made by Respondent BoilermakersBusinessAgent Gertz during the course of a 2-hourmeeting with, and initiated by, representatives ofGreen. Green's president, James Green, asked Gertzhow they could solve the problem confronting both ofthem. Gertz replied that one solution would be forGreen to hire "193 people" (boilermakers). We do notbelieve that this one isolated remark during the courseof a long meeting is sufficient to establish recognitionalobjective.At no other time did Gertz or any otherBoilermakers official say or do anything to indicate thatan objective of the picketing was recognition by Green.Nor, in our opinion, were Respondent Boilermakerspicketing efforts together with all the surrounding cir-cumstances sufficient to establish such a recognitionalobjective, even when considered in the context ofGertz' remark to Green.' Accordingly, we find thatRespondent Boilermakers did not picket with a recog-nitional objective and shall, accordingly, dismiss theSection 8(b)(7)(C) allegations of the complaint.AMENDED CONCLUSIONS OF LAW1.Delete paragraph 3 and substitute the following:"Respondent Boilermakers has engaged in unfair laborpractices affecting commerce within the meaning ofSection 8(b)(4)(i) and (ii)(B) by engaging in, and induc-ing and encouraging employees of United and otherpersons engaged in commerce to engage in, strikes andrefusals in the course of their employment to performservices for their employer, and by threatening, coerc-ing, and restraining United, Delmarva Power & Light,and other personsengaged incommerce, or in an indus-try affecting commerce, with an object of forcing andrequiring Delmarva Power & Light to cease doing busi-nesswith Green, and of forcing and requiring Unitedto cease doing business with Delmarva Power & Lightin order to force Delmarva Power & Light to ceasedoing business with Green."As indicated in his separate opinion, Member Fanning joins in thedismissal of the 8(b)(7)(C) allegations of the complaint for the reasons statedhereinMember Kennedy would affirm the Trial Examiner's findings andconclusions in this as in all other aspects of the case. See his partial dissent-ing opinion.'Because of the past history of their dispute with Green, the Boilermak-ers was, no doubt, aware at all times that they had little or no hope thatGreen could be persualied to hire boilermakers and to recognize the Boiler-makers as the bargaining agent for these employees This factor tends tofurther support our finding that recognition was not an objective of thepicketing.191 NLRB No. 72 ORDERLOCAL LODGE #193, BOILERMAKERS609Pursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner as modified below and hereby or-ders that the Respondents, Boilermakers, Local Lodge# 193, International Brotherhood of Boilermakers,Iron Shipbuilders, Blacksmiths, Forgers and Helpers,AFL-CIO, and International Union of Operating En-gineers,Local 542, AFL-CIO, and their respectiveofficers, agents, and representatives, jointly and sever-ally, shall take the action set forth in the Trial Ex-aminer's recommended Order, as herein modified:1.Delete from paragraph 1(a) everything beginningwith the words "and with an object of forcing andrequiring The Green Contracting Co., Inc., to recog-nize ...."2. Substitute the attached notices for the Trial Ex-aminer's notices.IT IS FURTHER ORDERED that the complaint be, andit hereby is, dismissed insofar as it alleges violations ofSection 8(b)(7)(C) of the Act.MEMBER FANNING, concurring in part and dissentingin part:I agree with Member Jenkins that Respondent Boil-ermakers did not violate Section 8(b)(7)(C) and joinwith him in the dismissal of those allegations of thecomplaint.I also agree with my colleagues that RespondentBoilermakers violated 8(b)(4)(ii)(B) by its failure torefer employees upon request to United's Vienna siteand that the Respondent Operating Engineers violated8(b)(4)(ii)(B) by its failure to refer employees as re-quested to United's Indian River site.Unlike my colleagues I would not find any of thepicketing unlawful. At all times the picketing was di-rected against Green and in compliance with the stan-dards set forth by the Board inMoore Dry Dock. `BothUnited and DPL and all employees working at the siteknew that the picketing was directed against Green andthat the primary dispute was with Green. Under thesecircumstances I would hold that Boilermakers state-ments to United and DPL to the effect that the picketswould continue to picket as long as Green was on thesite were nothing more than expressions of an intentionto continue to picket Green in a lawful manner pre-scribed by the Board.' The statement that the Unitedemployees would not return until the picketing endedwere merely statements of what was expected based onSailors' Union of the Pacific (Moore Dry Dock Company),92 NLRB547International Brotherhood of Electrical Workers, LocalUnionNo. 11(L.G. Electric Contractors, Inc.),154 NLRB 766 (my separate opinion at769)their already established pattern of conduct.' While, asnoted above, I agree with my colleagues that Respond-ent Unions violated 8(b)(4)(ii)(B) when they refused torefer employees, I do not believe that this illegal con-duct is so inextricably interwoven with the picketingthat the latter is tainted thereby.' Accordingly, I wouldnot find the picketing unlawful and would only orderRespondents to cease and desist from their unlawfulfailures to refer employees as requested.I do not agree that Respondent Boilermakers unlaw-fully coerced, encouraged, and induced employees torefuse to perform services for United in violation of8(b)(4)(i)(B).This finding is based on the Trial Ex-aminer's view, adopted by my colleagues, that the Boil-ermakers had reason to believe that the United crafts-men would honor the picket line and the BaltimoreTrades Council signature on the sign constituted a sig-nal to the craftsmen not to go to work. The effect of thisreasoning is to say that anytime a union has reason tobelieve that a group of employees of a secondary em-ployer will honor a picket line the union is violating theAct by picketing even though the picketing is otherwiselawful. Nothing in the Act supports such a finding. Norisa union precluded from putting its signature on apicket sign because some employees of a neutral em-ployer many choose to honor the picket line becausethey are members of or desire to support the sponsoringunion.My colleagues also adopt the Trial Examiner'sstatements to the effect that the failure of Washingtonand Gertz to order employees to go to work constitutesan unlawful coercion, encouragement, and inducementfor these employees to refuse to perform services forUnited. I do not understand how the failure to induce,encourage, and coerce employees to go to work can beequated with the inducement, encouragement, and co-ercion of the employees not to go to work. I know ofnothing in the Act which requires a picketing union totake affirmative action to insist that employees of asecondary employer report to work. In my view a pick-eting union's only obligation in this regard is to refrainfrom coercing, encouraging, and inducing employees torefuse to perform services for the secondary employer.Accordingly, I would dismiss the Section 8(b)(4)(i)(B)allegations of the complaint.MEMBER KENNEDY, dissenting in part:I dissent from my colleagues' reversal of the TrialAs a matter of fact this expectation was not entirely realized as at theIndian River site some of the craftsmen did return prior to the cessation ofthe picketing.'Alexander Warehouse & Sales Company,128 NLRB 916,Chauffeurs,Teamsters and Helpers Local Union No. 175 (MeJunkin Corporation),128NLRB 522 (my dissenting opinion at 528),International Brotherhood ofElectricalWorkers, Local Union No. 11 (General Telephone Company ofCalifornia),151 NLRB 1490 (my separate views at in. 4)L G. ElectricContractors, Inc., supra(my separate opinion). 610DECISIONSOF NATIONALLABOR-RELATIONS BOARDExaminer's finding that Boilermakers violated Section8(b)(7)(C) and 8(b)(4)(i)(ii)(B), second part, of the Act.Section 8(b)(7)(C) was designated, to remove thethreat of picketing or picketing of an unorganized em-ployer for an unlimited length of time, without thefiling of an election petition, either to compel the em-ployer to recognize the union as the bargaining repre-sentative of his employees or to force or require theemployees to select such union as their representative.By such means, employees are assured a free choice bythe encouragement of ,prompt resort to the Board'selection machinery, rather than the economic pressuresof picketing, as the method for resolving questions ofrepresentation. As was stated in this regard inDepart-ment & Specialty Store Employees Union, Local 1265[Oakland G. R. Kinney Co.] v. Brown,284 F.2d 619,626 (C.A. 9, 1960), cert. denied 366 U.S. 934, "Thereis nodoubt that the purpose [of Section 8(b)(7)] was toplace rather severe and drastic limitation on picketing,other than informational, and to provide for a represen-tation election without delay."When a union pickets an employer for thesolepur-pose of compelling compliance with prevailing areawage and benefit standards-so-called"area stan-dards" picketing-the Board has held that such picket-ing is outside the proscription of Section 8(b)(7) sinceit is nonrecognitional in nature.See, e.g.,Local 741,Plumbers (Keith Riggs Plumbing),137 NLRB 1125;Houston Building and Construction Trades Council(Claude Everett Construction Company),136 NLRB321. However, the Board has made clear that when aunion "embarks on picketing for an ostensible areastandards object it should be charged with responsibil-ity to disentangling its purpose from the more obviousand ultimate object of obtaining recognition. If it is tobe permitted to preserve the standards it has alreadynegotiated, it should be required to forswear organiza-tion or recognition as the immediate object of suchpicketing in some affirmative manner.... It is reasona-ble, especially where, as here, there is a long history ofrecognitional attempts on Respondent's part, that aunion should be required to make it clear in unmistake-able terms that its immediate object is a limited one,and it also must suggest, if asked, methods whereby theemployer may fulfill such object by means short ofrecognition and signing an agreement."Painters Local272 (Charles R. Curtiss),183 NLRB No. 89.In the instant cases the Trial Examiner found thatsince 1963 Respondent Boilermakers has had a labordispute with Green,a nonunionemployerengaged inthe maintenance and repair of boilers, in the course ofwhich it has engaged in economic warfare againstGreen, including secondary boycott activity which wasfound by the Board violative of the Act inInternationalBrotherhood of Boilermakers, Local 193 (CombustionAssociates, Inc.),144 NLRB 1206. In that case, theBoard (Members Fanning and Brown, with MemberLeedom dissenting) absolved Respondent Boilermak-ers of unlawful picketing of Green at a common situsknown as Spring Garden on the ground that such pick-eting conformed with the criteria laid down by theBoard inMoore Dry Dock Company,92 NLRB 547. InCombustion Associatesthe Board noted, at 1209-10,that although Boilermakers "made no overt demandson Green, since there is no evidence that it would haverefused an offer of a contract from Green, its failure torequest a contract does not preclude it from having agenuine dispute with Green."Beginningon April 29, 1970, RespondentBoiler-makers maintained picket lines at a Vienna plant whereGreen was working, with signs claiming that Greenwas "unfair." When Green met with Respondent Boil-ermakers' Business Agent Gertz on April 30 and askedhim how he could resolve the problem of the picketing,the Business Agent replied that the picketing wouldcease if Green hired Boilermakers' members. On May19, Boilermakers established a similar picket line at anIndian River site where Green was also working. Boil-ermakers continued the picketing for more than 30days without filing a representation petition. On thesefacts, the Trial Examiner found, correctly in my view,that Boilermakers wanted the boiler work done by aunion employer having a collective-bargaining agree-ment with it, and that it thereby violated the picketingban of Section 8(b)(7)(C) of the Act.Rejecting Respondent Boilermakers' argument thata violation could not be based on the Business Agent'ssuggestion that Green "hire [Boilermakers'] people,"the Trial Examiner found that such remark did notstand alone, and that Boilermakers' Business AgentGertz had made it plain that his sole objective was toget Green off the two maintenance jobs so that mem-bers of his union could do that work under "fair" con-tractors as in the past,meaningemployers whose em-ployeesweremembers of Boilermakers and whorecognized that union as their bargaining agent. Healso found that the same purpose was evident whenGertz indicated to Green that he resented Green takingwork from his members at both plants and that the onlysolution was for Green to hire his members, whichwould mean (1) discharging his present work force; (2)recognizing Boilermakers as bargaining agent of suchnew work force, which would be compulsory under theAct, as they would all be members of Boilermakers;and (3) paying any "193" people so hired the unionwages and benefits and give them the working condi-tions prescribed by the Boilermakers' contract with"fair" employers. The Trial Examiner observed that itis a fair inference that Gertz' suggestion to Green wasmotivated "by the well-known and fundamental objec-tive of all building and construction trades unions to LOCAL LODGE #193, BOILERMAKERS611have all work on all projects in their respective areasperformed only by union labor."My colleagues, while refraining from finding the ob-ject of Boilermakers' picketing of Green, disagree withthe Trial Examiner's findings that among the objectswere a recognition and a collective-bargaining contract.Allegedly in support of their position, they point to thelong history of Boilermakers' dispute with Green, andclaim that it is proof that it was hopeless for Boilermak-ers to expect to achieve an object of securing recogni-tion and a contract. Such claim, in my view, has nosupport in logic or law.Boilermakers'argument against the Trial Ex-aminer's finding is that there is simply no evidence towarrant finding a recognitional or a bargaining object;it attempts to explain away the business agent Gertz'remark to Green that employment of union labor undera union contract would end the picketing on the groundthat the remark was made "only as a joke," and was"not intended as a serious proposal." In view of thelong history of Boilermakers' dispute with Green, andparticularly the Boards' above findings in theCombus-tion Associatescase, I cannot accept this argument. Ithas been long settled that as long asoneof the union'sobjects is illegal it is immaterial that it may also haveother, legitimate objects. In my view the record amplysupports the Trial Examiner's conclusions thatanob-ject of the picketing was recognition and a contract.Department & Specialty Store Employees Union v.Brown,284 F.2d 619, 628 (C.A. 9, 1960); Cf.NL.R.B.v.Denver Building and Construction Trades Council[Gould & Preisner],341 U.S. 675, 688-689.I would affirm the Trial Examiner's 8(b)(7)(C) andthe second part of 8(b)(4)(i)(ii)(B) findings against Boil-ermakers.APPENDIX ANOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT engage in, or induce or encour-age employees of United Engineers & Construc-tors, Inc., or any other person engaged in com-merce or in an industry affecting commerce toengage in, strikes or refusals in the course of theiremployment to perform services for thier respec-tive employers, and WE WILL NOT threaten,coerce, or restrain United Engineers & Construc-tors, Inc., Delmarva Power & Light Company ofMaryland, or any other person engaged in com-merce or in an industry affecting commerce, ineither case with an object of forcing or requiringDelmarva Power & Light Company of Marylandto cease doing business with The Green Contract-ing Co., Inc., or of forcing and requiring UnitedEngineers & Constructors, Inc., to cease doingbusiness with Delmarva Power & Light Companyof Maryland in order to force the latter Employerto cease doing business with The Green Contract-ing Co., Inc.BOILERMAKERSLOCAL LODGE # 193,INTERNATIONALBROTHERHOOD OFBOILERMAKERS,IRON SHIPBUILDERSBLACKSMITHS, FORGERSAND HELPERS,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Federal Building, Room 1019, Charles Center,Baltimore, Maryland 21201, Telephone 301-962-2822.APPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT, acting individually or in jointventure with or as agent of Boilermakers LocalLodge # 193, International Brotherhood of Boil-ermakers, Iron Shipbuilders, Blacksmiths, Forg-ers and Helpers, AFL-CIO, engage in, or induceor encourage employees of United Engineers &Constructors, Inc., or any other person engaged incommerce or in an industry affecting commerce toengage in, strikes or refusals in the course of theiremployment to perform services for their respec-tive employers, and WE WILL NOT threaten,coerce, or restrain United Engineers & Construc-tors, Inc., Delmarva Power & Light Company ofMaryland, or any other person engaged in com-merce or in an industry affecting commerce, ineither case with an object of forcing or requiringDelmarva Power & Light Company of Marylandto cease doing business with The Green Contract-ing Co., Inc., or of forcing or requiring United 612DECISIONSOF NATIONALLABOR RELATIONS BOARDEngineers & Constructors, Inc., to cease doingbusiness with Delmarva Power & Light Companyof Maryland in order to force the latter Employerto cease doing business with The Green Contract-ing Co., Inc.INTERNATIONALUNION OFOPERATINGENGINEERS,LOCAL 542, AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Federal Building, Room 1019, Charles Center,Baltimore, Maryland 21201, Telephone 301-962-2822.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE F. FREY, Trial Examiner: This is a consolidatedunfair labor practice case tried before me at Salisbury, Mary-land, on July 30 and 31, and October 27 and 28, 1970, withall parties participating fully in the trial through counsel. Theissuesin the case' are whether Respondent Boilermakers Lo-cal Lodge No. 193, International Brotherhood of Boilermak-ers, Iron Shipbuilders, Blacksmiths, Forgers and Helpers,AFL-CIO, (herein called the Boilermakers) and RespondentInternational Union of Operating Engineers, Local No. 542,AFL-CIO, (herein called the Operating Engineers) in courseof a labor dispute between Boilermakers and Green, coercedand induced employees of United, Delmarva, and other per-sons, by picketing plants of Delmarva at Vienna, Maryland,and Millsboro, Delaware, to strike and refuse to performservices for their respective employers, and whether bothRespondents refused to refer and furnish their respectivemembers, upon request of United, for work at said locations,in violation of their respective collective-bargaining agree-ments with that employer, although neither Respondent hasor had a labor dispute with United or Delmarva; all with theobjects of (1) forcing Delmarva to cease doing business withGreen, both directly and by forcing United to cease doingbusiness with Delmarva, and (2) forcing Green to recognize'The issues arise on a consolidated complaint issued June 5, 1970, by theGeneral Counsel of the Board through the Regional Director for Region 5inCases 5-CC-514, 517, and 518, after investigation of charges filed byUnited Engineers & Constructors, Inc (herein called United), in 5-CC-517on May 19, 1970, in 5-CC-514 on April 30, 1970, and in 5-CC-518 on May25, 1970 The same officials of the Board issued an amended consolidatedcomplaint on June 17, 1970, on the basis of the above consolidated com-plaint and a charge filed May 13, 1970, by The Green Contracting Co., Inc.(herein called Green) in Case 5-CP-66, and a charge filed June 9, 1970, byDelmarva Power & Light Company of Maryland (herein called Delmarvaor DPL) in Case 5-CC-520. .and bargain with Boilermakers as representative of Green'sproduction and maintenance employees, although Boiler-makers has not been certified as such representative, and thatby such conduct with these objectives Boilermakers has vi-olated Section 8(b)(4)(i), (ii)(B), and (7)(C) of the NationalLabor Relations Act, as amended, 29 U.S.C. Sec. 151,et seq.(herein called the Act), and Operating Engineers has violatedSection 8(b)(4)(ii)(B) of the Act.Respondents filed answers which, as amended at the hear-ing, admitted jurisdiction but denied the commission of anyunfair labor practices. At close of the hearing motions ofRespondents to dismiss the complaint on the merits weretaken under advisement by the Trial Examiner and are nowdisposed of by the findings and conclusions in this Decision.At close of the testimony, all parties waived oral argument,but written briefs filed by General Counsel, Boilermakers,and Delmarva on December 18 and 21, 1970 (after extensionsof time therefor granted by the Chief Trial Examiner) havebeen carefully considered by the Trial Examiner in prepara-tion of this Decision. The Trial Examiner has signed andissued this Decision on January 20, 1971, for transmittal tothe parties in the usual course.Upon the entire record in the case, including my observa-tion of the demeanor of witnesses on the stand, I make thefollowing:FINDINGS OF FACTITHE BUSINESSES OF THE EMPLOYERSUnited is a corporation engaged in the building and con-struction industry in various States ofthe UnitedStates, in-cluding Maryland and Delaware.Its principal office is locatedin Philadelphia, Pennsylvania.In the 12 months prior toissuance of the amended complaint it realized from its busi-ness gross annual revenues exceeding$2 million of whichmore than$50,000 was derived from services performed out-side the Commonwealth of Pennsylvania.In the same periodit had direct inflow to its projects in Maryland and Delawareof materials and supplies worth more than $50,000.Delmarva is a Maryland corporation with its principaloffice in Salisbury,Maryland.As a wholly-owned subsidiaryof Delaware Power and Light Company, a Delaware corpora-tion, it is engaged in distribution of electric power in theStates of Maryland and Delaware and the Commonwealth ofVirginia through and in conjunction with the parent corpora-tion and other wholly-owned subsidiaries thereof. In courseof these operations Delmarva receives gross annual revenuesexceeding$250,000, and it has annual direct inflow of materi-als and supplies valued in excess of $50,000.Green is a Maryland corporation engaged in the States ofMaryland and Delaware,among others,in the business ofmaintenance and repair of boilers for and under contractswith Delmarva and other persons engaged in commerce. Inits business operation it receives gross annual revenue exceed-ing $1 million and has direct annual inflow of materials andsupplies valued over $50,000.At all times material herein United,Delmarva, and Greenhave each been engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.iUnless otherwise indicated, all dates mentioned hereafter are in 1970 LOCAL LODGE #193, BOILERMAKERS613II.STATUSOF RESPONDENTSThe Boilermakers and Operating Engineers are labor orga-nizations within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Background EventsAt all times material herein Delmarva has been operatingelectric power generating stations at Vienna, Maryland, andIndian River, Millsboro, Delaware. Since mid-1969 Unitedhas been engaged as general contractor in the erection ofextensive new power generating facilities and additions toexisting power generating and distribution facilities for Del-marva at said stations.' In performing such operations Unitedhas had collective-bargaining agreements with various craftunions, including each of Respondents.' Under its contractswith Respondents, and the custom and practice establishedthereunder, United is required to employ individuals who aremembers of or represented by Respondents for all work per-formed by United within the respective jurisdictions of Re-spondents, and Respondents are each required to supplyUnited with employees to perform such work in the numbersas required and requested by United. Respondents have nothad, at any time material herein, a labor dispute with Unitedor Delmarva.Green was engaged since April 6, 1970, in boiler mainte-nance and repair for Delmarva at each of the above powergenerating stations,and while so engaged Boilermakers hasnot represented any of Green's employees nor is it currentlycertified as bargaining agent of any of its employees. At nomaterial time has Boilermakers or any other labor organiza-tion charged Green with unlawfulassistanceto any labororganization in violation of Section 8(a)(2) of the Act. How-ever, since 1963 and continuing during the material timesherein, Boilermakers has had a labor dispute with Green, anonunion contractor, in course of which it has engaged ineconomic warfare against Green,including secondary boy-cott activity which was found violative of the Act in oneinstance.Combustion Associates Inc.,144 NLRB 1206. Priorto 1970 Boilermakers had furnished craftsmen to United andother contractors doing boiler work for DPL at one or bothof the above-named plants, and in course of its attempts toplace its members on similar jobs in its jurisdictional area,Henry Gertz, its business agent, learned early in 1970 froma DPL official that Green would perform boiler repair andmaintenancefor DPL at Indian River in the near future.B.The Unlawful Conduct ofRespondents1.Activityat Vienna plantPursuant to the Boilermakers'contract obligations withUnited,Gertz on April 27 sent six of its members to theVienna project at the request of United. The crew workedthrough April 28 at tasks preparatory to boiler installation,operating under supervision of Raymond J. Powers as fore-man, with George Washington acting as union shop stewardon the job, both having been selected from the crew for theirrespective positions by Gertz. Late on the 28th, Powerslearned from shop stewards of other union crafts on the jobthat a nonunion contractor was doing boiler work in anotherbuilding on the site.' Powers told Washington, who visitedthat building and learned that Green employees were remov-ing old boiler tubes preparatory to installing new ones andthat they were not getting the union wage scale or other unionbenefits for that work. Washington at once reported what hehad learned to Gertz, by telephone, particularly that Greenemployees were doing work of the Boilermakers on an exten-sive repair job, and asked for orders, since the United crewknew about Green and wanted to know what to do, Gertzordered the crew to continue working that day, saying hewould visit the plant the next day and investigate the Greenjob personally. That night he received verbal sanction forpicketing the site from a regional official of the Boilermakers'national headquarters.On the 29th, Gertz came to the site an hour or so beforethe'employees' usual starting time and,withWashington,verified from Green employees that they were workingnonunion. He then returned to the parking lot reserved forUnited employees, prepared picket signs, and set up picketsat two locations: two or three were stationed at two points onIndian Town Road, a county road which is the main entranceto the plant for DPL and United employees, at its intersectionwith Maryland State Route No. 331, one station being about300 or more feet from the point where the county road entersplant premises, and a single picket standing about 150 feetfurther into the plant grounds, and 100 or so feet from sepa-rate inside gates used by DPL and United employees to driveinto their respective parking areas. Gertz equipped eachpicket location with signs stating Green was "unfair, payssubstandard fringes and wages," also "For public informa-tion." The signs were copied by Gertz from another signbearing the name "Wilmington Building Trades" which hadpreviously been prepared by him for use at the Indian Riverplant whenever Green began work there, hence the signs atVienna at the outset also contained the name of that labororganization.About an hour after the picketing started,Gertz had that name crossed out, after receiving telephoneadvice from Tom Schrank, an official of the Wilmington orga-nization, that the picket site was outside its jurisdiction.' Heinserted "Baltimore Building Trades," but not the name ofBoilermakers.While Gertz was preparing the signs in the parking lot usedby United employees, members of his union and other craftscame to him as they came to work, and Gertz told them hewas setting up an "informational" picket line. As no membersof Boilermakers were on hand when he set up the picket lines,he asked for volunteers, and members of other unionizedcrafts, including electrical workers, operating engineers andsteamfitters, helped him prepare the signs and began the pick-eting. As members of the Boilermakers and other crafts camein, they asked about the pickets, and Boilermaker membersasked for orders, so he told them it was an "informational"picket line, and they did not cross it or try to, go in to work.'The new and added facilities, costing about $46 million at both loca-tions, are designed to handle increased daily power demands at IndianRiver, and peak demands at Vienna, and are important adjuncts to electricpower distribution networks serving electric utilities in the Delmarva Penin-sula (including Delaware and the eastern shore of Maryland and Virginia)and in Pennsylvania, New Jersey, and other parts of Maryland°United operates under national agreements signed with parent nationallabor organizations of Respondents and other building trades unions, underterms of which it is required to adhere to the labor referral practices of thelocals of such national unions when doing work in the territorial jurisdictionof the locals.IMembers of at leastthe followingunionizedbuilding tradeswere em-ployed by United at Vienna:Boilermakers,operating engineers,carpenters,electricians,dock builders, ironworkers,laborers, pipefitters,teamsters, ce-ment finishers6AlthoughBoilermakers was not an affiliate ofthe Wilmington Council,Gertz had previously advised Schrank that his union would picket at IndianRiver (which was within the jurisdiction of the Wilmington Council) whenGreen started work there. There is no proof that Schrank objected to this,nor to the use of the name of his Council onthe signsGertz prepared forIndian River picketing. 614DECISIONSOF NATIONALLABOR RELATIONS BOARDMembers of the Boilermakers joined the picket line as theycame in,and picketed in shifts daily thereafter.'Prior to and on the 29th, Green employees were usingIndian Town Road and the samemainentrance as DPL andUnited employees to reach their own parkingarea,which was,located neartheir own work site at a substantial distancefrom the parking lots of DPL and United employees. Therewas no connection between the United construction work andthe Greenmaintenancework, each being a different type ofwork and performed in different areas of the plant.After the picketing started, DPL regular plant employeesentered the plant and worked, as did Green employees whohad entered and begun work before the pickets appeared.However,noneof the United employees, about 150 all told,crossed the picket line. All of these unionized building tradescraftsmen, except carpenters and pipefitters, came from localsof their respective unions affiliated with Baltimore BuildingTrades Council; the excepted craftsmen came from localunions inSeaford, Delaware, which were affiliated with Wil-mingtonBuildingTrades Council and Delaware BuildingTrades Council.When Walter T. Peck, the United project superintendent,arrived at the site early on the 29th and asked his boilermakerforeman why boilermakers and other craftsmen were notworking and the reason for the picket line, the foreman intro-duced him to Gertz and Washington, who were with thepickets. Peck asked Gertz "What are you doing to me?", whythe pickets were there, "What and how long it would last.Gertz replied "We are not doing anything to you," and ex-plained that DPL had engaged a nonunion contractor forboiler repair work, which was work that boilermakers did, sohe had put up a picket line "to let everyone know." PecksuggestedGertz withdraw the pickets so that United boiler-makers could go back to work. Gertz replied that whenGreen was off the job, the picket line would come down andboilermakers would return to work, but as long as the picketswere there, his members would not cross it.On the afternoon of the 29th, Gertz and Washington hada talk at the Green work site with one McShane, projectsupervisor of Green, in which Gertz talked about Green'swages and working conditions. McShane told Gertz thatGreen had a right to be on that job, after Gertz said Green'smethod of getting the job had hurt the livelihood of membersof Boilermakers. McShane suggested that Gertz talk to Greenabout this. Gertz was agreeable, so McShane arranged animmediate telephone talk with James G. Green, president ofGreen, in which the two agreed to meet on the 30th inGreen's Baltimore office.On the same afternoon, after discussion of DPL officialswith Green, DPL causeda signto be installed on anothercounty road giving access to the plant on the southeast fromU.S. Route 50, at the intersection thereof with Route 50,which designated that entrance as the sole and exclusive en-trance to the plant for employees, suppliers and visitors ofGreen. That intersection was about 1,200 feet on a straightline from the DPL and United parking lots and gates thereof,and the access road itself is about 700 feet at its closest pointinside plant property from the gates aforesaid. Along themain highways, the Green gate is about 2,000 feet from In-dian Town Road. At the sametimeDPL posted another signover themain insidegate used by its employees, designatingthat gate as the sole entrance for such employees. Boilermak-ers through Washington learned late that afternoon of theposting of the separategate signs.That afternoon Green sentBoilermakers a telegramannouncingthe separate gate for'The above facts are found from credible testimony of Gertz, Powers,Washington, and various United and DPL officials.Green employees, which Gertz received late afternoon of the30th. The picket line was continued at the two locations -aforesaid through the 30th, but the pickets were withdrawnon May 1st and transferred to the separate Green gate, wherethey remained until May 23, when Green finished its work atVienna. Boilermakers' members went back to work there forUnited on May 26.When David K. Winslow, DPL superintendent at Vienna,arrived there early on the 30th, the union steward of theelectrical workers who manned the plant8 introduced him toWashington.Winslow asked Washington why., the, picketswere there, explaining that the United project had to proceedon a fixed schedule. Washington-asked if Green was ion, thesiteat that time. Winslow said it was.Washington asked whyDPL wasusing,Green for boiler maintenance,, "why we lostthe job," why members of Boilermakers were not consideredfor this work which they had "traditionally" done for DPL.Winslow replied that Green submitted a bid which was aboutone-third lower than any other bid, and DPL had had priorbad experiencesusing menfurnished by Boilermakers for thiswork. Washington admitted his union had sent poor workersto the Vienna and Indian River plants in the past, but thatits new businessagent,Gertz,' was trying to "upgrade ourimage"and would try to supply competent craftsmen "to doa better job" if its members were given a chance to do boilermaintenancework for DPL in the future. He said his mem-bersin Baltimorewere out of work and needed jobs. Wash-ington asked Winslow why Green's bid was so much lowerthan others, and Winslow suggested as possible reasons thatGreen probably paid lowerwages andbenefits than othercontractors, because Green had workmen who could do fivedifferent types of work so that he did not have to hire fivedifferent types of craftsmen, whereas members of Boilermak-ers had a record of low productivity. He told WashingtonDPL had awarded the work to Green only on the basis ofprice, emphasizing that DPL dealt with variousunions andevery employee in the plantwas in a union.Winslow asked Washington why pickets were at the mainentrance, when there was a separate gate for employees ofGreen, who was working for DPL, not United. Washingtondid not answer this. Winslow asked why there appeared to bea dispute between two building trades councils, referring tothe name of Wilmington Building Trades at the bottom of thepicketsigns.Washington explained that the union pipefitterson the job had come from the Wilmington Council, but allother crafts, including boilermakers and operatingengineers,had come from the Baltimore Council, and that the picketinghad been "sanctioned" under the Wilmington Council bymistake.Winslow asked why the other crafts were stayingaway from work if the picket line was set up only by boiler-makers.Washington replied "because we are all buildingtradesmen."Washington asked how long Green would beworking there, and Winslow estimated about 2 weeks. Wash-ington said "I don't want to shut down this job, but we andEd Cortney Cortney was president of BaltimoreBuildingTrades1s will not come to workas long asGreen is in theplant."Winslow said he could understand how the otherunion trades could refuse to work because no strike vote hadbeen taken among members of those unions. Washingtonreplied that Cortney sanctioned the strike, and repeated that"the job will not get started until Green is out of the plant,"8They were members of International Brotherhood of Electrical Workers(herein called IBEW).Gertz became business agent about June 1969°Cortney was president of Baltimore Building Trades Council LOCALLODGE#193, BOILERMAKERS615and that, once Green was "out," the picket lines would comedown and the boilermakers would return to work.After his talk with Washington, Winslow was advised bya Green officer over the telephone that Green employeeswould not work April 30 and May 1, as Green would waitto find out if "things would cool off a bit," but they wouldreturn on Monday, May 5. Winslow at once told this toWashington on the picket line, and the latter replied that hewished he had known this before." The pickets remained onIndian Town Road on April 30 and May 1.On the afternoon of the 30th, Gertz had a 2-hour confer-ence with James G. Green and two other Green officials atits office in Baltimore. Green outlined his company's work atVienna and asked what caused the picketing. Gertz said hehad learned Green was on jobs for DPL "to stay," and he wasconcerned that Green was doing such large repair jobs inutility plants, for this was the main work and livelihood ofmembers of his union who had traditionally done repair workas well as new construction in power generating plants. Hereferred to past "friction" between Green and his union onthis, and said Boilermakers would "protest" employment ofany but "fair contractors" for that work. Green asked ifBoilermakers would continue to "protest" employment ofGreen by DPL, saying Green had established a separate gatefor its employees at Vienna, which Boilermakers could legallypicket, but that it should remove its pickets from the mainentrance to the plant so that United employees could get backto work on the new construction. Gertz replied that he would"comply with the legal requirements of the situation." Greenasked how they could solve the problem confronting both ofthem, and what solution Gertz couldsuggest.Gertz replied"hire 193 people." Green replied that, as his company wasrunning an open shop, employment of boilermakers fromGertz' local would require Green to sign a contract with it,and to accept work restrictions and trade jurisdiction limita-tions which Green was not then required to follow. Greenalsomentioned the "agreement" of theBaltimore buildingtrades to work only on jobs where all craftsmen were union-ized, so that if Green used any union boilermakers, he wouldhave to hire all union craftsmen. Gertz did not deny this, butsaid he would have to get further advice about it.Green told Gertz he also had a boiler repair job for DPLat Indian River plant, and asked if Boilermakers would picketthere when Green started that job. Gertz replied that hewould "protest" employment of Green there or at any othergenerating stations,and would do everything he could toprevent Green from doing "Local 193 work" there, as thatsite was also within the jurisdiction of Local 193. There wasalso discussion of poor work done by members of Boilermak-ers on DPL jobs in the past, and Gertz indicated he hadlearned from DPL officials that Green had the low bid for theVienna job because Boilermakers had a "bad taste" fromwork done by its members on prior DPL jobs, and that hehoped to have a chance for his members to show they coulddo quality work for DPL.1211Washington admits that he learned early that day from the IBEW shopsteward that Green employees had already left the job, and he wanted toverify this from Winslow himself. However, he apparently did not ask Wins-low that specific question, but only if Green was still "on the job."The above events of April 29 and 30 are found from credible and mutuallycorroborative testimonyof witnessesof both sides Testimony of any ofthese witnesses in conflict therewith is not credited11This conversation is found from credible testimony of Green and Dal-ton, as corroborated in large part by admissions of Gertz. Testimony of thelatter at variance therewith is not creditedWhen Green employees resumed work at Vienna on May4, entering through their separate gate, Boilermakers main-tained their picket with signs only at that location. WhenPresident Green entered the work site past the pickets earlythat morning, Washington introduced himself as captain ofthe picket line, indicating he regretted the need for the pick-ets, but that Gertz was meeting with the Baltimore BuildingTrades Council that day, and he hoped a solution would comeout of the meeting. Later that day Washington parked his carin the United parking lot off Indian Town Road, and talkedto United employees at that location. Although Green em-ployees crossed the picket line to go to work daily until Greenfinished its work on May 23, none of the United employeesworked on the United project until after Green had left theplant." During this period, United sent daily telegrams toBoilermakers requesting that it send craftsmen to the job, butthese requests were ignored. Several oral requests to Gertz formen in the same period, and inquiries as to when the picketswould be withdrawn, were met with the reply that boilermak-ers would return to work only when Green was off the job.However, in these discussions, and as late as May 22, Gertzusually asked United officials if Green was off the job and, ifnot, when it would be. In this period Boilermakers had awaiting list of members needing employment.In the sameperiod United sent similar requests to other building tradesunions for craftsmen, but without success. United was unableto get any craftsmen in the open market to man its project."2.Activity at Indian RiverAt Indian River Green had a contract for replacement ofa component of the steam boiler operating a main generatingunit.United's work was a $23,000,000 contract for completeconstruction and installation of a new generating unit, withbuilding and all added facilities. There was no connection orinterrelation between the Green and United jobs.Green employeesbeganwork on April 28, but worked onlythat day on preliminary installation of platforms and othertasks preparatory to the main job. They were scheduled tostart the main work on Monday, May 4, but could not be-cause DPL needed that generating unit to fulfill power com-mitments. Green employees finally resumed work on May 18,entering the plant premises through a separate gate, clearlymarked for their exclusive use, at the intersection of a DPLright-of-way with County Road No. 331 adjacent to a rail-road spur entering the plant and paralleling the DPL right-of-way for a transmission line. On that date and for some timebefore, employees of DPL and United entered the plantthrough the normal plant entrance along another blacktopcounty road (called the "plant road") which runs at rightangles to the Green entrance road toward the same railroadright-of-way. The normal plant entrance is about 1% milesfrom the Green gate. After entering plant premises, Unitedworkers reached their place of work through a separate gatefurther north on the railroad spur line.Prior to May 18, Gertz had notified the Wilmington Build-ing Trades Council that Boilermakers had a labor disputewith Green and intended to picket that employer wherever itappeared on a construction job, that Green had a contract atIndian River, and Boilermakers would picket there May 19.Homer G. Dawson, president and business agent of Operat-ing Engineers, knew this through the Council, of which Oper-ating Engineers was a member. On the 18th, Steward Wash-ington alerted shop stewards of other unionized crafts" During the enitre picketing, the DPL force of about 700 electricalworkers, all members of IBEW, continued to work.10The events of May 4 and later are found from credible evidence ofJames G. Green, Gertz, Washington, and documentary proof. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDworking for United at Indian River, in the United parking lotthere, that Boilermakers would picket Green."At start of work on May 19, Gertz established pickets withsigns making the same statements about Green as at Vienna,at both the Green and DPL-United entrance gates. He placedWashington in charge to "ramrod" or supervise the pickets.That day no boilermaker craftsmen were working for eitherUnited or Green, and as Gertz was short of boilermakers atthe site, he asked Dawson if he would furnish some of hismembers for picketing. Dawson and another Operating Engi-neers' agent, one Lattanzio, procured and sent Harlan M.Hill, one of its members, to Indian River "to help the Boiler-makers," with instructions to report to Washington. Hill andanother Operating Engineers' member, one Smoot, later sentthere in the same way, picketed at various times with mem-bers of Boilermakers. 16 As soon as the pickets appeared, mem-bers of Operating Engineers who were working for Unitedcalled Dawson to report it, and that they had not gone in towork. He replied "Fine."When H. O. Long, DPL plant superintendent, and DoyleA. Bush, United project engineer, arrived at the plant, theynoticed that the picket signs contained the name of Wilming-ton Building Trades Council," but on inquiry of pickets Hilland one Preston, a member of Boilermakers, at the DPL-United entrance, they learned that Boilermakers had set upthe pickets withWashington in charge.When they ap-proached Washington, who was then with the pickets at theGreen entrance, they saw some DPL plant employees talkingtoWashington, although it was long past their usual report-ing time. They questioned Washington's right to picket at theDPL-United entrance, but he referred them to Gertz. TheDPL employees finally reported for work about 1% hours late,but no United employees crossed the picket line to work;hence the United project was stopped completely that day.The pickets were withdrawn from the DPL-United employeeentrance about 10:45 a.m. that day. United had not called for,and had no need for, boilermakers that day.On the morning of the 19th, Green sent a telegram toBoilermakers advising of the separate entrance for Greenemployees, suppliers, and visitors. Gertz received it on the20th, and there were no pickets at the DPL-United entrancethat day. However, United employees did not report forwork, and its project remained shut down.On May 21 and 22,' Boilermakers continued the picketingat the Green entrance, and resumed it at the DPL-Unitedemployees' entrance. On these days the signs contained thename of Boilermakers Local 193. On the 22nd, Bush askedHill, who was picketing at the normal plant entrance, why hewas picketing there, and Hill replied he was picketing for theOperating Engineers because one Melvin Josephson had a"rig" on the site."" Washington was not then employed at Indian River, but had workedthere for another subcontractor of United up to about 4 weeks before May18, and had been the shop steward for Boilermakers on that job. Since hewas captain of the picket line at Vienna, and was given the same duty byGertz when he set up the picket line at Indian River, and he does not denytalking to the other shop stewards there on the 18th, it is a fair inference,and I find, that he was alerting them that a picket line would be set up thereon the 19th by Boilermakers.16Both Hill and Smoot were at the top of the out-of-work list of membersmaintained by Operating Engineers and were paid $15 a day by that Re-spondent while picketing." At some point during the Indian River picketing, the name of Respond-ent Boilermakers was added to the signs.isThe Josephson company had been supplying Green with a large craneand crane operator, which equipment had been moved into the plantthrough the normal plant entrance along the "plant road," and after it wason the site a pickup truck of Josephson continued to use that entrance inThe picketing continued until June 1, during which timethe United project was, completely shut down for lack ofworkers." When Boilermakers stopped picketing, picket Hillcalled Dawson to report it. The latter made inquiry of Boiler-makers and learned that the picketing had been removed byBoilermakers "through some agency," so he told Hill to stoppicketing.When it became clear on May 18 that its workers wouldnot cross the picket line, United made daily requests there-after of Boilermakers to furnish craftsmen, which were ig-nored. United made similar requests of Operating Engineersand other unions whose members were needed, but withoutsuccess. On May 21, Bush called both Dawson and Lattanzioto find out why Operating Engineers did not sent men to thejob as requested; Lattanzio advised that he could not find anycraftsmen "interested in coming to the project as the situationstood"; Dawson never did return Bush's call .213.Contentions of the parties, and conclusions thereona.As to BoilermakersAt the outset, it seems clear, as Boilermakers argue andGeneral Counsel concedes, that Boilermakers conductedpicketing at Vienna on April 29 and 30 at a common gateused by employees of Green, the primary employer, and ofUnited and DPL, both neutral employers, in ostensible com-pliance with the standards for legal common-situs picketingestablished by the Board inMoore Dry Dock,92 NLRB 547,and later applied by the Board with court approval to picket-ing at construction sites(Building and Construction TradesCouncil, etc. (Markwell & Hartz),155 NLRB 719, enfd. 387F. 2d 79 (C.A.5);Local 761, IBEW v. N.L.R.B.,366 U.S.667, 679). Compliance with those standards of itself is anindication that Boilermakers was trying to limit the disputeonly to the primary employer and its employees, withoutenmeshing neutral employers or their employees. Boilermak-ers also contend that the only objective of the picketing, asestablished by the wording on the signs and arguments madeto DPL officials and to Green itself, as found above, was totell the public that Green was an "unfair" employer who paidsubstandard, or nonunion, wages and benefits, and that suchobjective did not violate Section 8(b)(4) of the Act. It is wellsettled, however, that strict compliance with theMoore DryDockstandards is only one circumstance to be considered indetermining the real objective of the picketing and whetherit violated the Act, and that all other pertinent circumstancesincluding conduct of the picketing union must be appraised."Review of other circumstances under these principles com-pels the conclusion that Boilermakers' objectives were illegal.First,Boilermakers concedes that the picketing at bothplants was a continuation of longstanding economic warfarewaged by it against Green because that nonunion contractorwas continually paying substandard (or nonunion) wages andservicing the crane, until May 25, when the name of that supplierwas addedto the exclusivegate signat the Green entrance." Members of the Teamsters' and Laborers'unions returnedto work onMay 27, painters came back on May 28, and on June 1 all crafts exceptoperating engineerswere at work. The latter never did work up to June 30,when United finished its project, so that United was neverable to completepaintingof some portions of the new building roof structure as required byits contract.2°The facts as to Indian River are found from credited testimony of Long,Bush,and documentary proof, as corroborated in part byadmissions ofGertz, Dawson and Hill. Testimony of the latter,witnessesat variancetherewith is not credited.1'IBEW, Local 861, et al. (Plauche Electric, Inc),135 NLRB 250, 255,IBEW, Local 11, etc. (L. G. Electric Contractors, Inc.),154 NLRB 766, 767;IBEW, Local 3 (Atlas Reid, Inc),170 NLRB 584. LOCAL LODGE # 193, BOILERMAKERS617benefits which enabled it to underbid unionized or "fair"employers and thereby procure contracts and work whichwould otherwise be handled by "fair" contractors employingmembers of Boilermakers, so that Green's success preventedsuch members from doing that work. The basic objective ofprocuring all such work for members of Boilermakers on jobswithin its jurisdiction is made clear by Gertz' complaints toPeck and McShane on April 29, Washington's remarks toWinslow on April 30, and Gertz' statements to Green thesame day, indicating that Boilermakers considered its mem-bers were being unfairly deprived of that work, which theyhad done traditionally, by Green's performance of these con-tracts, and that it would take steps to prevent Green doingsuch work anywhere. As early as 1963 Boilermakers hadpicketed to protest the award of such work to Green byanother utility, and engaged in conduct which the Board hadfound violative of Section 8(b)(4)(i) and (ii)(B) of the Act; thebusiness agent of Local 193 in that case bluntly informedneutral employers that he would do whatever was necessaryto get boilermakers' work being done by Green back formembers of his local, actually striking one neutral employerand threatening to strike another.22 The remarks of Washing-ton and Gertz to Winslow on April 30 as well as those ofGertz to DPL and United officials during May clearly ad-vised both neutrals that the only way the picketing, whichwas keeping important construction work at both plants shutdown,could be removed, and United boilermakers returnedto work, was to get Green off the premises, so that membersof Boilermakers who were out of work could be brought infor that work. Indeed, Gertz also bluntly told Green, theprimary adversary, on April 30 that the only solution to thepicketing was to "hire 193 people" which (as Green toldGertz, without contradiction by the latter) meant payingthem union wages and benefits and installing union workingconditions, thus adopting the current Boilermakers' contractand recognizing it as bargaining agent. Thus, I must concludethat Boilermakers picketed, while ostensibly to publicize thesubstandard wages and working conditions of Green em-ployees, in reality to get that employer physically off the joband procure the work for its members.The picketing had the purpose of accomplishing this objec-tive by enmeshing both neutral employers and putting pres-sure on them (DPL indirectly and United directly) to stopdoing business with Green.23 The reasons for this action arequite clear. During its longstanding dispute with Green, Boil-ermakers had obviously been unsuccessful in preventingGreen from working within its territorial jurisdiction, forGreen operated nonunion at both Vienna and Indian Riverthroughout the Boilermaker picketing, so it is inferable thatGertz had little or no hope of persuading Green by picketingiton those jobs to persuade it to "hire 193 people" andrecognize Boilermakers as their bargaining agent on thosejobs. This is also evident from his inability on April 30th tocounter or overcome Green's arguments against becoming aunionized contractor.Hence, his procurement of officialsanction for the picketing at both plants on April 28th andprior enlistment of support and sanction from both the Bal-timore and Wilmington Building Trades Council for the pick-eting, all before he went through the motions of verifying23InternationalBrotherhood of Boilermakers, etc., Local 193 (Combus-tionAssociates, Inc),144 NLRB 1206." The picketing shut down the United project directly, but the indirecteffect on DPL was calculated to be lust as powerful and damaging, as thenew generating units under construction were vital and necessary parts ofits expansion program, so that anything holding up this portion of theprogram was of as much concern to it as the obstructionof United's contractwas to it.Green's nonunion conditions at Vienna on the 29th (which healready knew from his steward's report and prior experience)shows that Boilermakers intended from the outset to try toaccomplish its basic objective by picketing the neutral em-ployers, thereby enmeshing them in the dispute and puttingpressure on them to stop doing business with Green. Hisprocurement of prior support from the two Building TradesCouncils effectively enlisted the active support of all otherunionized building craftsmen employed by United on bothjobs, and he made sure of this when he advised all unioncraftsmen of United reporting for work on the 29th about thepicket line, and on the signs displayed the name of Wilming-ton BuildingTrades Councilat first,and then that of theBaltimore Council.In addition,he used United employeesfrom at least three other union building crafts to man thepicket line along with his own members at the outset. He toldall craftsmen who asked about the picketing that the objectwas to get Green out of the plant. The picketing effectivelyshut down the United projects at both plants, as Gertz knewitwould, for United employees refused to cross the picketline, and even refused to work after the pickets were confinedto the separate Green entrance gate.Both Respondents argue strongly that the refusal of theirmembers, as well as other union craftsmen, to cross the picketline was a voluntary concerted activity protected by the Act,which is not chargeable to them, and they rely on testimonyof Gertz and Washington that other union craftsmen re-spected the picket lines despite suggestions of both officialsthat they could go to work as a matter of personal choice. Ido not credit this testimony, for Washington, the picket cap-tain, admits he did not try to lead boilermakers across thepicket line, although they looked to him for orders, and thathe did not tell them they should not cross it, "because I didnot have to." He admitted he could not be expected to crosshis own picket line. Picket Powers admits he did not go towork, although Washington said it was his own decision,because he never crossed a picket line in his many years ofwork as a union man, and that he told other craftsmen whoasked him "if the steward says for me to go in, I will go in."It is clear that boilermakers and other craftsmen looked toWashington and Gertz for orders, and refused to cross thepicket line to work because the two officials did not orderthem to do so. Washington admitted that, when other Unitedworkmen came to work at Vienna on the 29th and later, andasked him what they should do, he told them "what they weresupposed to do," and they did not go to work. I note also that,on the 30th, Washington told Winslow all union crafts wererefusing to work across the Boilermakers' picket line "be-cause we are all building tradesmen." This, ofcourse, was aswell known to Gertz as to his steward, so I am satisfied thathe knew, expected, and intended that all other union em-ployees of United would respect his picket lines when sanc-tioned by the Building Trades Councils with which theirrespectiveunionswere affiliated. Thus, the picket signs werea clear notice to all union craftsmen that the picket lines weresanctioned by one or the other Council, and amounted to asignal or order not to violate the picket lines by crossingthem, but to support the sanction of the Building Tradesorganizations by refusing to cross them. The same inferenceiswarranted when the officials of Boilermakers, a member ofthe Baltimore Council, told them the picket lines were set upagainst Green, a nonunion contractor, whether or not thoseagents advised them to make their own decision about cross-ing the lines. The messageand order inherent in the signs wasthat all union craftsmen must act together in exercise of theirtraditional and reciprocalunionsolidarity to support the ac-tion of Boilermakers. That the claimed "public informa-tional" natue of the signs was only a pretext is clear from 618DECISIONSOF NATIONALLABOR RELATIONS BOARDGertz'admissionthat that wording was to advise "anyonethat would be interested, anybody that would want to knowwhy a nonunion contractor can outbid a union contractor onwork like that," and that he considered any other unioncraftsmen who came to the job as members of the "public"to be informed of this. I conclude and find that the signs, plusremarks of Boilermakerofficialsto other union craftsmen ofUnited, were calculated to and did coerce, encourage, andinduce them to refuse to perform services for United, a neu-tral employer."Boilermakers applied pressure and coercion directly on theneutralemployers when Gertz and Washington told theirofficials repeatedly and in various ways in May that the onlyway the pickets could be removed and their employees re-turned to work was when Green was off the job. The neces-sary and corollary implication was that, the sooner DPLand/or United got rid of Green, the sooner the union work-men of United would return to work. Both union officialsmade other remarkscompellingthat implication to Peck, ofUnited, in separate discussions with him in May: when heasked if their union would supply boilermakers, each repliedby asking when United thought Green would be finished withits job.Boilermakerscontinued the pressure on both neutralsby refusing to send workmen to United on numerous oral andwritten requests during the picketing, although throughoutthe picekting it had a list of members available who neededwork." Its members, including Washington, returned towork at Vienna for United on May 25, only after Gertzdirected them to do so, on learning that Green had finisheditswork and left the plant.On all of the above facts and circumstances, I must con-clude and find that Boilermakers set up and maintained thepicket line at Vienna, refused to furnish workmen to Unitedthere during the picketing, caused other employees of Unitedto refuse to perform services for it, and threatened and co-erced both United and DPL with an object of forcing andrequiring those neutral employers to cease doing businesswith Green, in violation of Section 8(b)(4)(i) and (ii)(B) of theAct.26I also find that Boilermakers continued the same illegalconduct in picketing the United project at Indian River, whenGreen began work there. Boilermakers argue that eventsthere must be considered apart from its conduct at Viennaand that, since there were no discussions between it andneutral employers there as at Vienna, thereis anabsence ofproof that picketing there was for a proscribed object. I can-not agree, Gertz admitted that when he first alerted the Wil-mington Building Trades Council about his intent to picketGreen, he mentioned and had in mind the Indian Riverproject.He prepared his picket signs beforehand for thatlocation but used them first at Vienna when he learned Greenwould start work there before Indian River. When Green24The picket line had the same effect on some DPL plant employees atIndian River for a short while on the first day of picketing there" Gertz testified that when Peck several times asked why United tele-grams askingformen were not honored, he said he had offered jobs atUnited to every man on his out-of-work list, but all refused to go after hetold them "thecircumstancesprevailing on the job, i.e., a picket line on thelob " Obviously, the mere mention of a picket line of Boilermakers on thejob was a clear signal to members not to break faith with their labororganiza-tion by crossing its line to work2'See casesin fn. 21 above, alsoLocal 766,IBEW(The Martin Com-pany),131 NLRB 1010, 1011,Local 825, Operating Engineers (R G. Mau-pai Co., Inc.), Local 5 Plumbers v N.L.R.B.,321 F.2d 366, 370 (C A D C),Carpenters Local Union No. 944, et als (Ralph Duns, et als.),159 NLRB563,565, International Brotherhood ofElectrical Workers, Local No 11 (L.G.Electric Contractors, Inc.),154 NLRB 766;Local 307, Plumbers, etc.(Meyer Plumbing, Inc.),187 NLRB No. 94started its main work at Indian River, Gertz moved severalof his members, employees of United who had been workingand then picketing at Vienna, to Indian River to begin picket-ing, even though neither Green nor United was using boiler-makers there. The picketing was conducted at first at thecommon entrance used by United and DPL employees, aswell as at the separate Green employee gate. Gertz confinedit to the Green gate for one day after receipt of formal writtennotice of the existence of that gate, but resumed it at the othergate on learning that a supplier of Green was still using it.During that picketing, Boilermakers refused to honor Unitedrequests for craftsmen for that location as well as for Vienna.Hence, it is clear that the Indian River picketing was but anextension and continuation of the unlawful conduct atVienna, even though there may have been a technical compli-ance with the Moore Dry Dock standards as to common situspicketing for some of the time at Indian River, particularlysince the picketing shut down the whole project, as at Vienna.On the 8(b)(7)(C) issue, General Counsel relies mainly onGertz' suggestion to Green on April 30th to "hire 193 peo-ple" as the solution to their "problem" and the picketing, plusthe admitted fact that Boilermakers had not filed a represen-tation petition within 30 days after the picketing started.Boilermakers argues that a violation cannot be based on thissingle remark, where a Green official suggested and set up themeeting between Gertz and Green, the only meeting betweenthose adversaries, and that these facts will not support afinding that Gertz desired or expected recognition of Boiler-makers by Green at any time. If Gertz' remark stood alone,there might be some merit to the argument. However, Gertzhad made it plain in his statements to United and DPL offi-cials that his sole objective was to get Green off the twomaintenance jobs, so that members of his union could do thatwork under "fair" contractors,as inthe past,meaning em-ployers whose employees were members of Boilermakers andwho recognized that union as their bargaining agent. Thesame purpose was evident in his talk to Green, when heclearly indicated that he resented Green taking work from hismembers at both plants, and that the only solution was forGreen to hire his members, which would mean (1) discharg-ing his present work force, (2) recognizing Boilermakers asbargaining agent of such new work force, which would becompulsory under the Act as they were all members of Boiler-makers, and (3) paying any "193 people" so hired the unionwages and benefits and giving them the working conditionsprescribed by the Boilermakers' contract with United andother "fair" employers.27 It is also a fair inference that Gertz'suggestion to Green was motivated by the well-known andfundamental objective of all building and construction tradesunions to have all work on all projects in their respectiveareas performed only by union labor. At Vienna and IndianRiver this could be accomplished either by getting the nonun-ion Green off the job and replaced by a "fair" contractor,which was the clear objective of the pressure put on Unitedand DPL by the picketing and by Gertz' and Washington'sstatements to their officials, or by persuading Green to union-ize his employees and recognize Boilermakers as their bar-gaining agent.The second objective surfaced in Gertz' re-marks to Green on the 30th, and, since Boilermakers hadmade no attempt to secure legal bargaining status through anorganizing campaign and resort to Board election processes,37Though not stated by Gertz in so many words, these conditions wereimplicit in his failure to deny Green's outline of these as consequences ofhiring "193 people " Gertz also admitted that, at the time of this discussion,Boilermakers had men available to man both DPL jobs, and that if Greenhad used his members on them he would be paying them union wages andbenefits, and there would be no reason for the picketing LOCAL LODGE #193, BOILERMAKERS619Imust find that Boilermakers' picketing and refusal to fur-nish workers to United at both plants with that objectiveviolated Section 8(b)(7)(C) of the Act.b.The Operating EngineersIt is clear from the facts found above, based in part onadmissions of Dawson, that Operating Engineers was for-mally notified by Boilermakers beforehand through the Wil-mington and/or Delaware Building Trades Council that thelatter Respondent would picket at Indian River when Greenbegan work there. When Gertz set up the picket lines, Operat-ing Engineers furnished two of its members from its out-of-work list to assist Boilermakers in the picketing, and one ofthose members advised officials of United and DPL that hewas assisting Boilermakers in picketing at the request of thebusiness agent of Operating Engineers. Two members of Op-erating Engineers then working for United refused to crossthe picket line and work, with the approval of their businessagent, and from the outset of the picketing that Respondentrefused requests of United to send men to the project, al-though up to and on the date the picketing started and there-after United had work for them, and members of OperatingEngineers needed work. The picketing caused a completeshutdown of the United project, although the separate Greenproject continued. Although Boilermakers stopped picketingat Indian River on June 1 or 2, when Green finished its workthere, the Operating Engineer picket did not stop picketinguntil ordered to do so by his business agent, after the lattermade inquiry of Boilermakers about it. However, OperatingEngineers did not thereafter send workers to United as re-quested, although United had need for them up to termina-tion of its work on June 30. When queried by United duringthe picketing why Operating Engineers did not sent men asrequested, one of its agents replied he could not find membersinterested in working there "as the situation stood," whichcould only refer to the existing labor dispute and picket line.These circumstances present strong proof establishing thatOperating Engineers made common cause with Boilermakers(either as a joint venturer or agent of that union) in picketingand thereby shutting down the United and DPL projects atIndian River, and refused to furnish workmen to United asrequested, for the proscribed objectives found above, andthereby violated Section 8(b)(4)(ii)(B) of the Act,2' and henceis equally liable with Boilermakers to remedy the unfair laborpractices.Operating Engineers presents several defenses for its ac-tions. It argues that its members refused to cross the Boiler-makers' picket line of their own free will, without orders fromtheir union, and that such activity is protected by Section 7of the Act and not chargeable to Operating Engineers. Theargument is specious, for it is clear that, when that Respond-net furnished two pickets for the picket line, their appearancewas clear notice to all other members who might report forwork that their union was taking active part in the picketingactivity, thus making the picket line its own, and was a signalthat no members of Operating Engineers must violate it bycrossing it to work. Dawson's specific approval of the refusalof two of his members to cross the picket line the first day notonly shows the active adoption of the Boilermakers' picketingby his union, but is also consistent with the continued supportshown by its refusal thereafter to furnish members from itsout-of-work list to United when requested.29Operating Engineers also argues it was excused by its con-tract with United from furnishing workmen where a labordispute exists.While that contract says such refusal is not aviolation of that document nor ground for discharge or disci-pline of members who refuse to cross a picket line, this is nodefense to the unlawful enmeshing of neutral employers in thedispute with Green. At most, that clause might protect Oper-ating Engineers and its members from a civil action by Unitedfor breach of contract, but it cannot serve as a justification foraction otherwise violating the Act and the public interest itserves and protects.Nor is it any defense that United's requests for men werenot in the precise form it may have used in procuring work-men from Operating Engineers in the past or under othercircumstances, because its contract with United does not ap-pear to prescribe any particular form, source, or channel forsuch requests; but even if it had, failure to follow specifiedprocedures would only serve as a defense to a civil suit basedon the contract, not to conduct violating a public Act. Thelack of substance in this technical claim is also shown byDawson's admission that his own records would have dis-closed the location and nature of the United project, whatmembers of his union had worked there before, and the typeof work they did. Hence it would have been a simple matterto find out by a check of his records or a call to Unitedofficials on the site just what classification of operating engi-neers they wanted, if he had really been interested in placingout-of-work members in jobs. His failure to do so and toreturn calls from such officials during the picketing furthershows his deliberate refusal to staff the United project becauseof the existing picketing, which he admits he knew was a bonafide strike authorized by his Building Trades Council, whichhis union was bound to recognize.30Operating Engineers also argues that after the existing Na-tional Agreement of its parent organization with United ex-pired on June 1, it had no obligation to furnish men to thatemployer anywhere, except pursuant to an interim policy ofOperating Engineers to continue to furnish men in such situa-tion only upon projects currently manned by its members,and that since none of its members were working at IndianRiver on June 1 it did not violate the Act by refusing to sendmen after that date. This argument has no merit, becauseuncontradicted testimony of United officials shows that it hadneed for operating engineers to the end of its work at IndianRiver, and it is clear from the facts and conclusions abovethat the absence of those craftsmen from the project on andbefore June 1 was due solely to the unlawful activity of bothRespondents as found above.It is also argued that Operating Engineers is excused fromhonoring requests for workmen by a Delaware statute whichprohibits the recruitment of persons as strikebreakers wherea labor dispute exists. While the statute cited (Title 19, Chap-ter 7, Section 704 of the Delaware Code) in terms appearsbroad enough to cover not only employers recruiting orsecuring strikebreakers, but other persons offering to do so,it cannot justify Respondents' continued disruption of thebusiness relationships between the primary and neutral em-ployers which affect interstate commerce, for it is well settledthat where employers' business relationships show they areengaged in commerce within the meaning of the Act, andwarrant assertion of jurisdiction by the Board, as here, the26Local 584, Teamsters (Fairway Farms, Inc),141 NLRB 638.:" In this connection Dawson admitted he refused to honor the requestsin part because of the labor dispute at Indian River, and Operating Engineersin argument concedes it would have been a "useless gesture" to send mento the job when members already on the job had walked off because of thepicket Ime30The corollary argument that the United requests for men were notbona fide but purely technical actions to support this "litigation" is withoutmerit, because the record clearly shows that United needed operating engi-neers throughout the picketing and even after, and for lack of them wasnever able to complete certain portions of its contract work for DPL. 620DECISIONSOF NATIONAL LABOR RELATIONS BOARDAct and action of the Board under it totally preempts statelaw."Having considered all the arguments pro and con in the-light of the pertinent facts and circumstances, I conclude andfind that Operating Engineers assisted and acted in concertwith Boilermakers in picketing at both plants, thereby induc-ing employees of United to refuse to perform services for theiremployer, and threatened and coerced United and DPL byfailing and refusing to furnish its members to perform ser-vices for United as requested, with the objective of forcingDPL to cease doing business with Green, and forcing Unitedto cease doing business with DPL, thereby to force DPL tocease doing business with Green, in violation of Section8(b)(4)(ii)(B) of the Act.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondents set forth in section III,above, occurring in connection with the operations of DPL,United, and Green described in section I and III A, above,have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondents have engaged in variousunfair labor practices in violation of Section 8(b)(4)(i) and(ii)(B) of the Act, and that Respondent Boilermakers alsoviolated Section 8(b)(7)(C) of the Act, I shall recommendthat they be ordered to cease and desist therefrom, and takecertain affirmative actions designed to effectuate the policiesof the Act.CONCLUSIONS OF LAW1.DPL,United,and Green are employers engaged in com-merce or in industries affecting commerce within the meaningof Sections 2(6) and(7), 8(b)(4)(i) and (ii)(B) and 8(b)(7)(C)of the Act.2.Each of Respondents is a labor organization within themeaning of Section 2(5) of the Act.3.By engaging in, and inducing and encouraging em-ployees of United,Green,and other persons engaged in com-merce to engage in, strikes and refusals in course of theiremployment to perform services for their employers, and bythreatening, coercing, and restraining United, DPL, Green,and other persons engaged in commerce or in an industryaffecting commerce,in either case with an object of forcingand requiring DPL to cease doing business with Green andof forcing and requiring United to cease doing business withDPL in order to force DPL to cease doing business withGreen,and with an object of forcing and requiring Green torecognize and bargain with Boilermakers as the representa-tive of its employees although Boilermakers has not beencertified as the representative of such employees under theprovisions of Section 9 of the Act, Respondent Boilermakershas engaged in unfair labor practices affecting commercewithin the meaning of Section 8(b)(4)(i)and (ii)(B) and8(b)(7)(C)of the Act.31Bartenders, etc. Local Union No. 595 (Arne Falk, Inc.),161 NLRB1458, 1568.Ihave considered other corollary arguments of Operating Engineersbased on its version of the facts, and legal arguments applied thereto, andfind them without merit either in fact of in law4.By engaging in the conduct described in the precedingparagraph in a joint venture with or as agent of RespondentBoilermakers with the objects stated above, Respondent Op-erating Engineers has engaged in unfair labor practices affect-ing commerce within the meaning of Section 8(b)(4)(ii)(B) ofthe Act.On the basis of the foregoing findings of fact and conclu-sions of law and the entire record in the case, I hereby issuethe following recommended:32ORDERRespondents Boilermakers Local Lodge No. 193, Interna-tionalBrotherhood of Boilermakers, Iron Shipbuilders,Blacksmiths, Forgers and Helpers, AFL-CIO, and Interna-tional Union of Operating Engineers, Local 542, AFL-CIO,and their respective officers, representatives, agents, succes-sors, and assigns, jointly and severally, shall:1.Cease and desist from:(a) Engaging in, and inducing and encouraging employeesof United Engineers & Constructors, Inc., The Green Con-tracting Co., Inc., and other personsengaged incommerce orin anindustry affecting commerce to engage in, a strike or arefusal in course of their employment to perform services fortheir respective employers, threatening, coercing, or restrain-ing said employers, Delmarva Power and Light Company ofMaryland or any other personengaged incommerce or anindustryaffectingcommerce, with an object in either case offorcing and requiring Delmarva Power & Light Company ofMaryland to cease doing business with The Green Contract-ing Co., Inc., and of forcing and requiring United Engineers& Constructors, Inc., to cease doingbusinesswith DelmarvaPower & Light Company of Maryland in order to force thelatter employer to cease doingbusinesswith The Green Con-tracting Co., Inc., and with an object of forcing and requiringThe Green Contracting Co., Inc., to recognize or bargainwith Respondent Boilermakers Local Lodge No, 193, afore-said, as representative of its employees, although said Re-spondent has not been certified as the representative of suchemployees under the provisions of Section 9 of the Act.2.Take the following affirmative action which is herebyfound necessary to effectuate the policies of the Act:(a) Post at their respective offices and meeting places copiesof the attached notices marked "Appendix A" or "AppendixB," as applicable." Copies of said notices, on forms providedby the Regional Director for Region 5, after being duly signedby authorized representatives of Respondents, shall be postedby each of them immediately upon receipt thereof, and bemaintainedby them for 60 consecutive days thereafter, inconspicuous places, includingall placeswhere notices to theirmembers are customarily posted. Reasonable steps shall betaken by Respondents to insure that said notices are notaltered, defaced, or covered by any other material.(b) Promptly after receipt of copies of said notices from theRegional Director, return to himsignedcopies for posting byUnited Engineering & Constructors, Inc., Delmarva Power &32 In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes" In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read "POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING AN OR-DER OF THE NATIONAL LABOR RELATIONS BOARD." LOCAL LODGE #193, BOILERMAKERS621Light Company of Maryland,and The Green Contracting(c) Notify said Regional Director for Region 5, in writing,Co., Inc.,if theybe willing, at their places of business,includ-within 20 days from the date of receipt of this Decision, whating the jobsites of United Engineers&Constructors, Inc. andsteps have been taken by Respondents to comply herewith.34The Green Contracting Co., Inc. at the Vienna and IndianRiver plants of Delmarva Power & Light Company of Mary-land, if said contractors are still working at said jobsites,andIn the event that this recommended Order is adopted by the Boardall other jobsites at which they may be working within theafter exceptions have been filed, this provision shall be modified to read:territorial jurisdiction claimed by each of the Respondents"Notify the Regional Director for Region 5, in writing,within 20 days fromand all places where notices to employees of said employersthe date of this Order,what steps the Respondent has taken to complyare customarily posted.herewith"